DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the limitation “wherein the conveyance controller is configured, when switching from the first print mode to the second print mode after conveying the medium to and then stopping at a first standby position downstream in a medium conveyance direction of a detection position of the detector under the first print mode, to retract the medium from the first standby position to a position upstream of the detection position of the detector in the medium conveyance direction and then resume to convey the medium in the medium conveyance direction” in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All sensors have an inherent domain over which they can measure, and the subject of measurement must be within that range.  The following references teach some combination of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852